Citation Nr: 0720955	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to November 19, 2002 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from December 1956 to December 
1959 and from May 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  On January 29, 2003, the veteran filed a claim for a TDIU 
rating which was granted by rating decision in February 2003 
and assigned an effective date of November 19, 2002.

2.  It is not factually ascertainable that the veteran's 
service-connected disabilities caused individual 
unemployability prior to November 19, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to November 19, 2002 
for the assignment of a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in a January 2007 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an earlier effective 
date for the grant of a TDIU rating, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  

The January 2007 notice was not timely given.  The veteran, 
however, was not prejudiced.  In this regard, he has 
submitted written argument in response to the notice.  
Additionally, the veteran and his representative have made 
arguments during a Board hearing indicating their knowledge 
of the evidence and information necessary to substantiate a 
claim for an earlier effective date.  See Sanders, supra.; 
Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claim.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that as the salient issue 
is whether or not an earlier effective date is warranted, a 
VA examination is not necessary to adjudicate the claim on 
appeal.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The record reflects that the veteran filed a formal 
application for entitlement to a TDIU rating on January 29, 
2003 and by way of a February 2003 rating decision, the RO 
granted entitlement to TDIU, effective November 19, 2002.  
Because the Board can only grant an earlier effective date of 
up to one year prior to the date the claim was filed and 
because the veteran already has an effective date of November 
19, 2002, the Board must now look to the evidence of record 
for the period between January 29, 2002 and November 18, 2002 
to determine if the evidence showed that the veteran's 
service-connected disabilities had increased in severity to 
such an extent that TDIU was warranted at any point in that 
period.

At this point the Board acknowledges the veteran's 
contentions that a TDIU rating should be awarded from 
approximately June 2000 because that is when he believes his 
peripheral neuropathy became severe enough that it prevented 
him from working.  However, as noted above, the controlling 
regulations only allow an earlier effective date for an 
increased rating claim of up to one year prior to the date 
the claim was filed.  Additionally, the Board notes that TDIU 
is granted when a veteran's service-connected disabilities 
prevent him from gainful employment.  As such, the Board 
cannot consider the symptoms of the veteran's peripheral 
neuropathy in determining his eligibility for TDIU until 
service connection for peripheral neuropathy was established, 
which was not until November 19, 2002.

For the period from January 29, 2002 until November 18, 2002, 
the veteran was service-connected for bilateral hearing loss, 
type II diabetes mellitus, tinnitus, and erectile 
dysfunction.  The relevant medical evidence for the period 
from January 29, 2002 to November 18, 2002 includes VA 
treatment records which mention the veteran's service-
connected disabilities but contain no relevant evidence 
indicating the severity of the disabilities, much less any 
information regarding whether the disabilities prevented the 
veteran from gainful employment at that time.  

The record also includes a July 2002 VA examination report 
which addresses the veteran's service-connected diabetes 
mellitus and erectile dysfunction.  The examination report 
shows that the veteran reported taking insulin and an oral 
hypoglycemic and complained of generalized weakness, aches 
and pains, a leg rash and numbness and erectile dysfunction, 
but denied any hospitalizations for diabetic control.  On 
examination the veteran was alert, ambulatory and in no 
apparent distress.  Motor power was equal bilaterally with 
some diminished sensation in the extremities.  There was no 
indication in the medical report that the veteran was unable 
to work because of his service-connected disabilities.  The 
evidence also includes an August 2002 audiogram which shows 
that the veteran had hearing loss but it did not indicate 
that the veteran was unable to work because of his service-
connected disabilities.

In short, there is no competent medical evidence for the time 
period between January 29, 2002 and November 18, 2002 which 
shows the veteran was unable to obtain and maintain gainful 
employment because of his service-connected disabilities, 
which at the time consisted of bilateral hearing loss, type 
II diabetes mellitus, tinnitus, and erectile dysfunction.  
Therefore, it is not factually ascertainable that veteran's 
service-connected disabilities caused individual 
unemployability prior to November 19, 2002.  Consequently, an 
earlier effective date for a TDIU rating is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an effective date prior to November 19, 2002 
for the award of a total disability rating based on 
individual unemployability (TDIU).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


